DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance

Amendment Dated 08 February 2022
Applicant’s claim amendment filed under 37 C.F.R. § 1.312 is entered in part.  
The Amendment to claims 5, 6, 23-25, 36, 38-40, and 42 are entered as directed to matters of form not affecting the scope of the invention.
The Amendments to claims 31 and 32 are not entered since the term "(2d2)" is incorrect.  The intended correction to punctuation is incorporated into the below Examiner’s amendment.

EXAMINER’S AMENDMENT
The amended claims dated 08 February 2022 do not incorporate the changes to claims 8, 28, 31-33 and 35 made in the Examiner's Amendment of 11 January 2022.  
The Examiner’s amendment is restated below as previously authorized and has been updated to reflect Applicant's amendment to claims 31 and 32 correcting the period to a comma after the term "(2d.2)".
Authorization for this examiner’s amendment was given in a telephone interview with William R. Lambert on 16 November 2021 and in the amendment to claims 31-32 dated 08 February 2022.  

IN THE CLAIMS:
AMEND Claims 8, 28, 31-33 and 35 as shown below:

8. (Currently amended) The compound of claim 1, wherein B1 is -(CH2)2-; B2 is -CH2-; B3 is -(CH2)n- wherein n is selected from 0, 1, 2, and 3;

28. (Currently amended) A compound having the structure of Formula (1): 6Application No.: 17/320,874

    PNG
    media_image1.png
    133
    553
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein, 
R1 is selected from C1-4 alkanediyl, C2-4 heteroalkanediyl, substituted C1-4 alkanediyl, and substituted C2-4 heteroalkanediyl; and 
R2 is selected from a substituted or unsubstituted moiety of any one of Formula [[(]] (2d.1), (2d.2), (2d.4), (2d.5), and (2d.5’):

    PNG
    media_image2.png
    327
    349
    media_image2.png
    Greyscale
(2d.5’),
wherein, 
R5 is selected from hydrogen (unsubstituted), -OH, -NH2, -NR2 wherein each R is independently selected from hydrogen and C1-3 alkyl, -NO2, =O, C1-3 alkoxy, and C(=0)-R where R is C1-3 alkyl; and 
R6 is selected from C1-6 alkyl and C1-6 alkoxy.

31. (Currently amended) The compound of claim 28, wherein R2 is selected from an unsubstituted moiety of any one of Formula (2d.1), (2d.2),  and (2d.5’).  

32. (Currently amended) The compound of claim 28, wherein R2 is selected from a substituted moiety of any one of Formula (2d.1), (2d.2),  and (2d.5’).

33. (Currently amended) The compound of claim 28, whereinR2  has the structure of Formula (2d.1) or Formula (2d.2): 

    PNG
    media_image3.png
    89
    409
    media_image3.png
    Greyscale


35. (Currently amended) The compound of claim 28, wherein R2 has the structure of Formula (2d.5) or Formula (2d.5’):

    PNG
    media_image4.png
    111
    344
    media_image4.png
    Greyscale
(2d.5’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                /DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625